internal_revenue_service number release date index number -------------------------- ------------ --------------------- ---------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------------ telephone number --------------------- refer reply to cc psi b07 plr-155290-09 date date legend taxpayer ----------------------- --------------------------------------------------------------------- state city ------------ ----------- dear -------------- this replies to a letter_ruling request dated date together with supplemental information dated date submitted on your behalf by your authorized representative requesting rulings under sec_4082 and other provisions of the internal_revenue_code the information submitted states that taxpayer is a state limited_liability_company that is a registered blender and a form_720 filer taxpayer blends biodiesel with diesel_fuel in a facility that is located in city state that is several hundred miles from a pipeline refinery or terminal taxpayer sells fuel to a variety of customers who use the fuel for both taxable and nontaxable uses due to its distance from the bulk_transfer_terminal_system taxpayer maintains high minimum inventories in order to facilitate sales to its customers who are using the fuel for a nontaxable purpose taxpayer proposes to purchase undyed diesel_fuel at a terminal and store it at its city facility on a load-by- load basis taxpayer proposes to blend biodiesel into the undyed diesel_fuel and then dye the mixture by mechanical injection for its customers who use fuel for nontaxable purposes such as off-highway use and farming in some instances taxpayer also proposes to dye by mechanical injection the undyed diesel_fuel that it stores at its city plr-155290-09 facility for customers who use the fuel for nontaxable purposes taxpayer proposes to sell the dyed_fuel to its customers at a tax-exclusive price taxpayer then proposes to make a claim with respect to the tax that was imposed upon removal from the terminal for the diesel_fuel it mechanically dyes such a system would allow taxpayer to purchase and store only undyed diesel_fuel rather than both dyed and undyed diesel_fuel taxpayer has requested the following four rulings whether taxpayer is permitted to mechanically inject dye into biodiesel fuel mixtures that it produces by mixing previously taxed undyed diesel_fuel and biodiesel within its city blending facility prior to sale or removal from that facility in order to sell the completed blended fuel at a tax-exclusive price to customers who will use the blended fuel for a nontaxable_use whether taxpayer is permitted to mechanically inject dye into taxed undyed diesel_fuel that it purchases at the terminal rack in order to subsequently sell that fuel at a tax-exclusive price to customers who will use the fuel for a nontaxable_use whether taxpayer may make a claim for the tax paid on its purchase of undyed diesel_fuel that it uses in its dyed biodiesel mixtures and dyed_diesel_fuel sales described above whether taxpayer as a registered ultimate vendor uv may claim a credit or payment for its sales of taxed fuels to state and local governments law sec_4083 provides that the term taxable_fuel includes diesel_fuel sec_4081 imposes a tax i on the removal of a taxable_fuel from a refinery ii the removal of a taxable_fuel from a terminal iii the entry into the united_states of any taxable_fuel for consumption use or warehousing and iv the sale of taxable_fuel to any person who is not registered under sec_4101 unless there was a prior taxable removal or entry of such fuel under sec_4081 - iii sec_4081 provides that the tax_rate for diesel_fuel is dollar_figure4 per gallon which includes a dollar_figure1 per gallon leaking_underground_storage_tank_trust_fund tax lust_tax sec_4081 imposes a tax on taxable_fuel sold by a blender on the taxable_fuel sold or removed by the blender plr-155290-09 sec_48_4081-3 of the manufacturers and retailers excise_tax regulations imposes a tax on the removal or sale of blended taxable_fuel by the blender thereof tax is computed on the difference between the total number of gallons of blended taxable_fuel removed or sold and the number of gallons of previously taxed taxable_fuel used to produce the blended taxable_fuel sec_48_4081-3 provides that the blender is liable for the tax imposed under sec_48_4081-3 sec_4081 provides that under regulations prescribed by the secretary if any person who paid the tax imposed by sec_4081 with respect to any taxable_fuel establishes to the satisfaction of the secretary that a prior tax was paid and not credited or refunded with respect to such taxable_fuel then an amount equal to the tax paid_by such person shall be allowed as a refund without interest to such person in the same manner as if it were an overpayment_of_tax imposed by sec_4081 sec_4082 provides that the tax imposed by sec_4081 shall not apply to diesel_fuel and kerosene-- which the secretary determines is destined for a nontaxable_use which is indelibly dyed by mechanical injection in accordance with regulations and which meets such marking requirements if any as may be prescribed by the secretary in regulations sec_4082 provides that that term nontaxable_use means any use which is exempt for the tax imposed by sec_4041 other than by reason of a prior imposition of tax sec_4082 provides that except in limited circumstances not relevant here the exemption from the tax imposed under sec_4081 by operation of sec_4082 does not include an exemption from the lust_tax sec_48_4082-1 provides the dye color and concentration requirements for dyeing diesel_fuel and kerosene sec_48_4082-1t provided guidance on mechanical dye injection requirements however application of the temporary regulations was stayed by section of notice_2005_80 2005_2_cb_953 section of notice_2005_80 provides temporary guidance for mechanical dye injection requirements section b i provides that any means of dyeing by mechanical injection will be deemed to meet the mechanical injection requirements of sec_4082 if the dyeing system includes measures to resist tampering that are consistent with customary business security practices section b provides that a mixture containing diesel_fuel or kerosene will be treated as being dyed by mechanical injection if -- i the mixture consists of at least percent diesel_fuel or kerosene and the remaining portion is a liquid such as biodiesel other liquid that is not diesel_fuel or kerosene ii the diesel_fuel or kerosene in the mixture was dyed by mechanical plr-155290-09 injection iii the diesel_fuel or kerosene and the other liquid are combined at a facility that is not a terminal and iv the mixture meets the specifications of sec_48_4082-1 relating to dye type and concentration when it is removed from the facility where the diesel_fuel or kerosene and the other liquid are combined sec_6715 imposes various penalties on the misuse of dyed_fuel sec_6427 provides that except as otherwise provided in sec_6427 and l if any diesel_fuel or kerosene on which tax has been imposed by sec_4041 or sec_4081 is used by any person in a nontaxable_use the secretary shall pay without interest to the ultimate_purchaser of such fuel an amount equal to the aggregate amount of tax imposed on such fuel under sec_4041 or sec_4081 as the case may be reduced by any payment made to the ultimate vendor under sec_6427 sec_6427 provides that sec_6427 shall not apply to diesel_fuel or kerosene used by a state_or_local_government sec_6427 provides that except for sec_6427 credit card issuers the amount that would but for sec_6427 have been paid under sec_6427 with respect to any fuel shall be paid to the ultimate vendor of such fuel if such vendor i is registered under sec_4101 and ii meets the requirements of sec_6416 b or d sec_48_6427-9 provides rules under which certain registered ultimate vendors of taxed diesel_fuel and kerosene may claim the credits or payments allowed by sec_6427 sec_48_6427-9 provides that each claim for credit or payment related to diesel_fuel or kerosene that contains visible evidence of dye must include a statement that explains the circumstances under which tax was imposed on that fuel analysis and conclusions sec_4081 imposes a tax on certain removals entries and sales of diesel_fuel if tax is paid on the diesel_fuel more than once and not otherwise credited or refunded a refund may be allowed under sec_4081 for the second tax paid the removal or sale of blended diesel_fuel by the blender is taxable under sec_4081 the blender is liable for the tax under sec_48_4081-3 the tax including the lust_tax is computed on the difference between the total number of gallons of blended taxable_fuel removed or sold and the number of gallons of previously taxed taxable_fuel used to produce the blended taxable_fuel so that the entire mixture is taxed once if a diesel_fuel mixture is destined for a nontaxable_use the blender typically purchases diesel_fuel that is dyed at the terminal rack no tax other than the lust_tax is imposed upon the removal the blender then blends the dyed_diesel_fuel with a previously untaxed liquid and dyes the resulting mixture to the concentration levels specified in plr-155290-09 sec_48_4082-1 under such circumstances no tax other than the lust_tax is imposed when the dyed mixture is sold or removed provided the requirements of sec_4082 are satisfied upon the sale or removal of the dyed mixture the lust_tax applies to the portion of the mixture that was previously untaxed unless the mixture is destined for a nontaxable_use described in sec_4082 in this case taxpayer has presented two scenarios under the first scenario taxpayer proposes to dye undyed diesel_fuel after it has been removed from the terminal rack and tax has been imposed under sec_4081 taxpayer then plans to sell the dyed_diesel_fuel at a tax-exclusive price under the second scenario taxpayer proposes to blend undyed diesel_fuel after it has been removed from the terminal rack and tax has been imposed under sec_4081 with biodiesel to create a taxable mixture dye the entire mixture and then sell or remove the mixture at a tax-exclusive price in both scenarios tax is imposed under sec_4081 upon removal of the diesel_fuel from the terminal rack further in the second scenario the sale or removal of the diesel_fuel mixture will be exempt from the tax imposed under sec_4081 except for the lust_tax provided the requirements of sec_4082 are met we note that in the second scenario the lust_tax will apply to the portion of the mixture that was previously untaxed except in limited circumstances not relevant here see sec_4082 once tax has been imposed neither the code nor the regulations prohibit taxpayer from adding dye to either diesel_fuel or a biodiesel_mixture accordingly with regard to taxpayer’s first and second ruling requests we conclude that taxpayer may mechanically dye undyed diesel_fuel and diesel biodiesel blends and sell the dyed_diesel_fuel and dyed blended fuel at whatever price it chooses however the dyed_diesel_fuel and the dyed diesel biodiesel mixtures will be subject_to the penalties under sec_6715 if the dyed_fuel is sold for use or used in a taxable use with regard to taxpayer’s third ruling_request we note that the code has no mechanism that allows taxpayer to make a claim for the first tax imposed under sec_4081 on the removal of diesel_fuel from the terminal rack under the scenarios taxpayer has presented except for sales to state and local governments discussed below therefore except as provided below with regard to sales to state and local governments taxpayer may not make a claim for the tax imposed under sec_4081 in addition taxpayer may not make a claim under section sec_4081 because there will be no second tax imposed on either the dyed_diesel_fuel or the dyed diesel biodiesel_mixture with regard to taxpayer’s fourth ruling_request we note that sec_6427 allows registered ultimate vendors to make a claim for a credit or payment for the amount of taxes imposed under sec_4081 for its sales of taxed diesel_fuel to state and local governments if the fuel contains dye sec_48_6427-9 requires that each claim plr-155290-09 include a statement that explains the circumstances under which tax was imposed on that fuel in addition in order to claim a credit or payment the ultimate vendor must obtain a certification of state use from the state_or_local_government in this case taxpayer represents that all of the requirements set forth in sec_6427 will be met provided that taxpayer meets such requirements and provided that to the extent such fuel is dyed taxpayer can establish to the satisfaction of the irs that such fuel has been taxed taxpayer as an ultimate vendor may make an excise_tax claim on form_720 or form_8849 or an income_tax claim on form_4136 for the tax imposed except the lust_tax on the fuel sold to state and local governments except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely stephanie n bland senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
